Motion by defendant husband to stay all proceedings under orders entered respectively on June 27, 1961 and October 19, 1961, until the determination of the pending appeals. Motion for stay granted on condition that the defendant husband perfect his appeal and be ready to argue or submit it at the February Term, beginning January 29, 1962; appeal ordered on the calendar for said term. The record and defendant husband’s brief shall be served and filed on or before January 18, 1962. The defendant husband’s appeal and the plaintiff wife’s cross appeal should be heard together and preferably on one consolidated record. Cross motion by plaintiff wife to dismiss defendant husband’s appeal denied. Cross motion by plaintiff wife for a counsel fee with respect to the motions presently before this court and with respect to her cross appeal, denied, without prejudice to an application for such counsel fee at Special Term, if plaintiff be so advised. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.